DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 15 are entitled to a priority date of May 18, 2020. 


Drawings

Figures 7 and 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). See Pages 14 and 15 of Spec. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate at least two intersecting bores, each bore having a longer first axis of symmetry than a second axis of symmetry. 


Claim Objections

Claim 2 is objected to because of the following informalities:    

Claim 2 should be corrected to …wherein in an unloaded state…

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 8, 11, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the bore inner wall, which lacks antecedent basis. Examiner suggests amending to a bore inner wall. 

Claims 5, 11, and 14 recite the two single bores. However, the independent claims require at least two intersecting bores. Examiner suggests amending to the at least 

Claim 8 recites the word it. It is unclear what the word “it” refers to. Examiner suggests amending to wherein the pump is a fluid pump or multiphase pump. 


Allowable Subject Matter

Claims 1, 2, 4, 6, 7, 9, 10, 12, 13, and 15 are allowed.

Claims 3, 5, 8, 11, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest a screw pump, comprising a housing with a running bore having at least two intersecting bores, each of which receives a spindle, wherein the spindles have worm screw profiles which intermesh in portions and in operation bend in a defined bending direction under a hydraulic bending pressure, wherein each bore is configured as a slot with a longer first axis of symmetry and a shorter second axis of symmetry standing orthogonally thereto, wherein the longer first axis of symmetry runs in the bending direction.



References like Schulz and Johnson teach the profile of the screw rotor being smaller than the borehole and offset from a center of the borehole in order to facilitate manufacturing of the pumps and improve efficiency. However, there is no discussion of different lengths axis of symmetry of the boreholes.  


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, February 21, 2022